961 F.2d 1577
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Margaret HORTEN, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 91-3614.
United States Court of Appeals, Sixth Circuit.
May 14, 1992.

Before MERRITT, Chief Circuit Judge, ALAN E. NORRIS, Circuit Judge, and CONTIE, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff, Margaret Horten, appeals the district court's dismissal of her Federal Tort Claims Act action against the Veterans Administration, for lack of subject matter jurisdiction, arguing that it was brought within the two-year period as required by the statute of limitations.  28 U.S.C. § 2401(b).


2
Having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the district court erred in dismissing the plaintiff's Federal Tort Claims Act action.


3
Because we agree with the analysis and conclusions reached by the district court, and find that its articulated reasons for entering judgment for the defendant were proper, we hereby AFFIRM the decision of the district court upon the reasons set forth in its decision of May 7, 1991.